LABORDE, Judge,
concurring.
The difference between affirmance and reversal in this case is the resolution of the *982following query: Was the proposed transfer precipitated by harassment in retaliation of Mrs. Gautreaux’s inquiry into discriminatory treatment, or was it coincidence? The record supports only one conclusion: harassment.
The first finding of the Board of Review (That the main reason for Mrs. Gautreaux’s resignation was that she did not want to be transferred to another branch) simply begs the question. The transfer was clearly motivated by the bank’s desire to stymie discussions of comparative employee benefits. The discriminatory treatment, long endured by plaintiff, provided good cause for quitting under LSA-R.S. 23:1601(1).